Supplement dated December 15, 2010 to the Class J Prospectus for Principal Funds, Inc. dated March 1, 2010 (as supplemented on March 1, 2010, March 17, 2010, May 3, 2010, May 19, 2010, May 27, 2010, June 16, 2010, July 1, 2010, and July 12, 2010 and September 16, 2010) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. G OVERNMENT & H IGH Q UALITY B OND F UND Under the Sub-Advisor(s) and Portfolio Manager(s) heading, delete references to Brian L. Placzek. I NCOME F UND Under the Sub-Advisor(s) and Portfolio Manager(s) heading, delete references to Brian L. Placzek. L ARGE C AP G ROWTH F UND II In the Principal Investment Strategies and Management Sub-Advisor(s) sections, delete Montag & Caldwell, Inc. and substitute Montag & Caldwell, LLC. P REFERRED S ECURITIES F UND The fiscal year end for the Preferred Securities Fund has changed. Effective January 1, 2011, delete all references to the Preferred Securities Fund from this prospectus. S HORT -T ERM I NCOME F UND Under the Sub-Advisor(s) and Portfolio Manager(s) heading, delete references to Brian L. Placzek. DISTRIBUTION PLANS AND INTERMEDIARY COMPENSATION Effective January 1, 2011, in the first sentence under the table on page 201, delete 0.40% and substitute 0.30%. MANAGEMENT OF THE FUNDS The Sub-Advisors In the section for Edge Asset Management, Inc. , delete references to Brian L. Placzek. In the section for Montag & Caldwell, Inc. (M&C) , delete the current paragraph describing the firm and substitute: Montag & Caldwell, LLC (M&C), 3455 Peachtree Rd., NE, Suite 1200, Atlanta, Georgia 30326, is an employee owned registered investment adviser which on September 24, 2010 succeeded to the business of Montag & Caldwell, Inc., a registered investment adviser founded in 1945. Effective January 1, 2011, in the March 17, 2010 supplement in the item captioned All Funds (Except Money Market Fund), delete 0.40% and substitute 0.30%.
